



WARNING

The President of the panel hearing this
    appeal directs that the following should be attached to the file:

An order restricting publication in this
    proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2)
    of the
Criminal Code
shall continue.  These sections of
the Criminal
    Code
provide:

486.4(1)   Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151,
    152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2,
    173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence under this Act, as
    it read at any time before the day on which this subparagraph comes into force,
    if the conduct alleged involves a violation of the complainants sexual
    integrity and that conduct would be an offence referred to in subparagraph (i)
    if it occurred on or after that day; or

(iii)     REPEALED: S.C. 2014, c. 25,
    s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in paragraph (a).

(2)In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by the
    victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of an
    offence other than an offence referred to in subsection (1), if the victim is
    under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the
    victim of their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)  In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)  An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)   Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)  For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rocker, 2019 ONCA 299

DATE: 20190415

DOCKET: C65675

Benotto, Brown and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Courtney Rocker

Appellant

Courtney Rocker, in person

Gerald Chan, Duty Counsel

Andrew Hotke, for the respondent

Heard and released orally: April 8, 2019

On appeal from the conviction entered on July 18, 2018
    and the sentence imposed on July 18, 2018 by Justice Peter Bawden of the Superior
    Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

This is an appeal from conviction and sentence. The appellant raised
    concerns in his Notice of Appeal about the trial judges credibility findings. Although
    these submissions were not advanced in oral submissions today, we see no error
    in those findings. The trial judge was alive to the arguable frailties in the
    complaints evidence and specifically addressed those issues, reconciling all
    concerns, and landing on clear credibility findings. We see no error in his
    approach.

[2]

In oral submissions today, the appellant expressed regret for not having
    testified at trial. This concern was not raised in his Notice of Appeal. The
    appellant had counsel at trial and we see nothing in the record that would
    warrant appellate intervention.

[3]

In his very capable submissions relating to the sentence appeal, Mr.
    Chan as duty counsel advanced two arguments alleging errors in the reasons for
    sentence.

[4]

First, duty counsel argued that the trial judge erred by concluding that
    the appellant provided a substance held out to be cocaine to a 16-year-old
    complainant for the purpose of lessening her natural resistance to the abhorrent
    experience of a life of prostitution. In light of the acquittal entered on the
    human trafficking count, and the reasons given for the acquittal, including
    that the appellant was not seeking to exploit the teenagers for personal gain,
    duty counsel contends that it was not open to the trial judge to then conclude
    on sentencing that the appellants purpose was to lessen the complainants
    resistance to prostitution. Also in support of his position, duty counsel
    relies upon the trial Crowns submissions on sentence where she specifically
    said that she was not asking the trial judge to sentence on the basis that the
    appellant was providing cocaine for the purposes of encouraging the girls to
    provide sexual services.

[5]

We would not accede to this ground of appeal.

[6]

Even if the reasons for acquittal on the human trafficking count meant
    that the trial judge could not find that the appellant was providing cocaine to
    accelerate the complainants slide into prostitution, the other available
    factual findings that he made amount to strong aggravating factors including
    that:

i.

the appellant provided the substance to a 16-year-old girl;

ii.

he did so while knowing she was a user of cocaine and engaging in prostitution;

iii.

he knew that she was unconnected to a parental figure who might
    otherwise provide direction or assistance to her; and

iv.

he knowingly encouraged her to develop an extremely dangerous addiction.

In these circumstances, we would not interfere with
    the 12-month sentence less credit for time served on that count.

[7]

The second issue pertains to whether the trial judge erred by imposing
    consecutive sentences for the drug related counts. We see no error.

[8]

In addition to the count discussed previously, the appellant was also
    convicted of trafficking cocaine to another 16-year-old complainant, one who
    paid for that cocaine. She did not use the drug. Rather, she testified that is
    was her intention to sell the cocaine to others. It was, as found by the trial
    judge, a strictly commercial venture. Accordingly, and as found by the trial
    judge, the circumstances between the two trafficking counts were fundamentally
    different.

[9]

In these circumstances, we see no error in the imposition of consecutive
    sentences. Moreover, the total 19-month sentence for two trafficking counts,
    one sexual assault and one assault does not offend the principle of totality.

[10]

In
    these circumstances, the conviction appeal is dismissed. Leave to appeal
    sentence is granted and the sentence appeal is dismissed.

M.L. Benotto J.A.
David Brown J.A.
Fairburn J.A.


